"1. Is the capital stock of the plaintiff corporation taxable, under the laws of this State, for State and county purposes, or for either?"
The capital stock of this corporation is property. The Constitution requires that all property shall be taxed uniformly for State purposes. Const., Art. V, sec. 3. "Taxes levied for county purposes shall be levied in like manner with the State taxes." Const., Art. V, sec. 6. And "all taxes levied by any county, city, town or township shall be uniform and advalorem upon all property in the same." Art VII, sec. 9. Only one class of property is exempted for taxation by the Constitution itself, to wit, "property belonging to the State or to municipal corporations." The General Assembly may exempt cemeteries, and property held for educational, scientific, literary, charitable or religious purposes, and also the personal property of a taxpayer "to a value not exceeding three hundred dollars." Const., Art. V, sec. 5. It has no power to make any other exemptions. It is impliedly forbidden to do so. Hence, if there *Page 285 
is any statute which declares that this property — the capital stock of this corporation — shall be exempt from taxation according to the uniform ad valorem system established by the Constitution, or that attempts to make the burden of taxation it bears greater or less than that which is laid on other property of the same situs and value, such legislation is unconstitutional and void. But the General Assembly may require the plaintiff corporation to pay a license tax for the privilege of (414) carrying on its business. Const., Art. V, sec. 3. It has done this. Laws 1893, ch. 294, sec. 30. And it has forbidden counties or other municipal corporations to exact from it any other license tax or fee. It has not exempted the capital stock of this corporation from bearing its share of taxation, State and county.
"2. Should the said stock have been listed for taxation by said association, or by the individual stockholders?"
This association is a corporation and it is "taxable by law." Section 14 of chapter 296 of the Acts of 1893 enacts that "persons owning shares in incorporated companies taxable by law are not required to deliver to the list-takers a list thereof, but the president or other chief officer of such corporation shall deliver to the list-taker a list of all shares of stock held therein and the value thereof, except banks." It seems clear that the statute requires the listing of this capital stock, not by the individual stockholders, but by the association, through its president or other chief officer.
"3. Who is liable for the tax thereof, the said association or its individual stockholders?"
The statute referred to declares that "the tax assessed on the shares of stock embraced in said list shall be paid by the corporations respectively." The language is plain. The association is liable for the tax.
Inasmuch as our conclusion is that to which his Honor came, it is not material to inquire whether the plaintiff had a right to appeal from the judgment of nonsuit to which he chose to submit under the circumstances set out in the record.
No error.
Cited: Comrs. v. Webb, 160 N.C. 596; Southern Assembly v. Palmer,166 N.C. 82. *Page 286 
(415)